Title: To James Madison from Thomas Jefferson, 1 October 1792
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Bladensburg. Oct. 1. 1792.
In the line I scribbled to you from Georgetown to-day I omitted to inform you that I had unfortunately dropped your letter with some papers of my own in the road between Mount Vernon & Alexandria. Proper measures are taken to recover them. I have reflected on Govr. Lee’s plan of opposing the Federal bank by setting up a state one, and find it not only inadequate, but objectionable highly, & unworthy of the Virginia assembly. I think they should not adopt such a milk & water measure, which rather recognises than prevents the planting among them a source of poison & corruption to sap their catholicism, and to annihilate that power, which is now one, by dividing it into two which shall counterbalance each other. The assembly should reason thus. The power of erecting banks & corporations was not given to the general government it remains then with the state itself. For any person to recognise a foreign legislature in a case belonging to the state itself, is an act of treason against the state, and whosoever shall do any act under colour of the authority of a foreign legislature whether by signing notes, issuing or passing them, acting as director, cashier or in any other office relating to it shall be adjudged guilty of high treason & suffer death accordingly, by the judgment of the state courts. This is the only opposition worthy of our state, and the only kind which can be effectual. If N. Carolina could be brought into a like measure, it would bring the General government to respect the counter-rights of the states. The example would probably be followed by some other states. I really wish that this or nothing should be done. A bark [sic] of opposition, while it is a recognition of the one opposed, will absolutely fail in Virginia. Adieu. Yours affectionately.
